Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered May 24, 1990, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court properly exercised its discretion in allowing the prosecutor to cross-examine the defendant as to four of his previous convictions. The crimes of which defendant was convicted involved acts of dishonesty and untrustworthiness or indicated a willingness to place his own self interest ahead of the principles or the interests of society (see, People v Sandoval, 34 NY2d 371, 376-377). In light of the defendant’s extensive period of incarceration in the intervening years, the defendant’s conviction in 1975 of conspiracy in the first degree was not so remote in time as to mandate preclusion (see, People v Damon, 150 AD2d 479).
*229The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions, including those which he raises in his supplemental pro se brief, and conclude that they are without merit. Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.